The appeal is from an order of the county judge made in vacation refusing to dissolve a temporary injunction he had granted to appellee Flanagan restraining appellant from levying an execution, in his hands as sheriff, issued on a judgment rendered by the county court of Gregg county in favor of one J. H. Stewart against said appellee Flanagan. The levy of the writ was enjoined on the ground alone, it seems, that the judgment was void because rendered (in violation of rule 66 for district and county courts [142 S.W. xxii]) within two days of the end of the term, in a cause which had been submitted to the judge on the law and the facts. It was, we think, error to grant the injunction in the first instance, and error to refuse to dissolve it. The judgment was not void because it was rendered on the last day of a term of the court. Harris v. Harris, 50 Tex. Civ. App. 188, 109 S.W. 1138; Rowe v. Gohlman,44 Tex. Civ. App. 315, 98 S.W. 1077. The order of the judge overruling appellant's motion to dissolve the temporary injunction will be set aside, and an order dissolving the injunction will be entered here.